MEMORANDUM *
Victor Brunson appeals his jury conviction of being a felon in possession of a firearm. We affirm. Because the facts are familiar to the parties, we recount them only as necessary to explain our decision.
1. We have previously rejected Brunson’s contention that 18 U.S.C. § 922(g)(1) requires a more substantial nexus to commerce than the one presented here. In United States v. Hanna, 55 F.3d 1456 (9th Cir.1995), we held that section *728922(g)(1) “require[s] only ‘the minimal nexus that the firearm have been, at some time, in interstate commerce.’ ” Id. at 1462 (quoting Scarborough v. United States, 431 U.S. 563, 575, 97 S.Ct. 1963, 52 L.Ed.2d 582 (1977)); see also United States v. Casterline, 103 F.3d 76, 77 (9th Cir.1996).
Nothing in the Supreme Court’s recent Commerce Clause jurisprudence undermines that holding. In Hanna, we stated expressly that United States v. Lopez, 514 U.S. 549, 115 S.Ct. 1624, 131 L.Ed.2d 626 (1995) “does not alter our analysis.” We have since observed that our interpretation of section 922(g) remains intact after both United States v. Morrison, 529 U.S. 598, 120 S.Ct. 1740, 146 L.Ed.2d 658 (2000) and Jones v. United States, 529 U.S. 848, 120 S.Ct. 1904, 146 L.Ed.2d 902 (2000). United States v. Jones, 231 F.3d 508, 513-15 (9th Cir.2000); United States v. Davis, 242 F.3d 1162 (9th Cir.2001).
2. Viewing the evidence in the light most favorable to the prosecution, a rational jury could have found beyond a reasonable doubt that Brunson actually possessed the firearm discovered on the sidewalk of 92nd Avenue near D Street.
During the second trial, the government presented a good deal of evidence in support of its theory that Brunson brandished the weapon on D Street, and then discarded it as he fled the encounter in his car: Sergeant Short testified that he saw Brunson holding a large chrome revolver consistent with the one later found nearby; Officer Pope testified that he saw Brunson’s car turn off D Street onto 92nd Ave., where the gun was found; Martin Navarro Villa testified that he found a gun on the sidewalk the following morning near the corner of 92nd and D, and that the gun had not been there at 9:00 p.m. the previous night; BATF toolmarks expert John Murdock testified that the scrapes and abrasions on the gun were consistent with it having bounced and slid on a concrete surface, but not consistent with it having merely been dropped on concrete; BATF Chemist Paul Willis testified that concrete debris' was embedded in abrasions and scrapes on the gun.
The Tenth Circuit cases cited by Brunson for the proposition that a finding of possession requires an additional nexus between himself and the firearm are not on point. All of those decisions concern constructive possession,1 while it is actual possession that is at issue here.
Nor must Brunson’s conviction be set aside because there was another police chase in Oakland on the night in question. According to the testimony of police dispatcher Barbara Hill, there is no basis to believe that any other chase traversed the intersection of D Street and 92nd Avenue, where the gun was found.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Despite Brunson's assertion to the contrary, United States v. Taylor, 113 F.3d 1136 (10th Cir.1997), was clearly prosecuted on a theory of constructive possession: "[I]t is undisputed there is no evidence Mr. Taylor ever actually possessed the Jennings Bryco nine millimeter handgun. However, the government contends it proved Mr. Taylor constructively possessed the weapon.” Id. at 1145.